DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
Claims 1-13 and 16-20 are allowed.
The reasons for allowance for the claims 16-20 were given in the previous office action filed on 8/31/2021.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a front bonding member disposed on the first surface of the display panel; and a rear stacked structure on the second surface of the display panel, the rear stacked structure comprising a rear bonding member disposed on the second surface of the display panel, wherein a loss tangent of the front bonding member has a value greater than a loss tangent of the rear bonding member, the loss tangent of the front bonding member and the rear bonding member being represented by a following equation: (loss tangent) = (loss modulus)/(storage modulus) wherein the loss modulus of the front bonding member and the rear bonding member refers to energy lost by viscosity of a material of the front bonding member and the rear bonding member, 2Application No.: 16/915,920Reply dated November 29, 2021Response to Office Action of August 31, 2021wherein the storage modulus the front bonding member and the rear bonding member refers to energy stored without loss by elasticity of the material of the front bonding member and the rear bonding member, and wherein the display panel displays 
The following is an examiner's statement of reasons for allowance: Claim 7 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a front bonding member disposed on the first surface of the display panel; and a rear stacked structure on the second surface of the display panel, the rear stacked structure comprising a rear bonding member disposed on the second surface of the display panel, wherein a loss tangent of the front bonding member has a value greater than a loss tangent of the rear bonding member, the loss tangent of the front bonding member and the rear bonding member being represented by a following equation: (loss tangent) = (loss modulus)/(storage modulus) wherein the loss modulus of the front bonding member and the rear bonding member refers to energy lost by viscosity of a material of the front bonding member and the rear bonding member, and wherein the storage modulus the front bonding member and the rear bonding member refers to energy stored without loss by elasticity of the material of the front bonding member and the rear bonding member, wherein the front stacked structure comprises: 4Application No.: 16/915,920Reply dated November 29, 2021Response to Office Action of August 31, 2021a cover window; a window bonding member attaching the cover window to the first surface of the display panel; a cover window protective layer disposed in front of the cover window; and a protective layer bonding member attaching the cover window protective layer on the cover window, and wherein a loss tangent of the protective layer bonding member has a larger value than a loss tangent of the 
Claims 2-6 and 8-13 depend from claim 1 or 7 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KYOUNG LEE/Primary Examiner, Art Unit 2895